Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered July 35,1977, convicting him of robbery in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. By order dated August 11,1980, this court remitted the case to Criminal Term to *870hear and report on the disposition at defendant’s first trial of the charge of criminal possession of a weapon in the second degree and directed that the appeal be held in abeyance in the interim (People v Coston, 77 AD2d 908). Criminal Term (Agresta, J.), has complied and this court is in receipt of Criminal Term’s report. Judgment affirmed. No opinion. Hopkins, J. P., Damiani, Lazer and Cohalan, JJ., concur.